     Case 20-05006-rlj Doc 15 Filed 09/21/20              Entered 09/21/20 16:26:14        Page 1 of 3



Robert W. St. Clair
Texas Bar No. 18985300
Fargason, Booth, St. Clair,
Richards & Wilkins, L.L.P.
P.O. Box 5950
Lubbock, Texas 79408-5950
Telephone: (806) 744-1100
Facsimile:(806) 744-1170
Email: rstclair@lbklawyers.com
ATTORNEYS FOR KENT RIES, CHAPTER 7 TRUSTEE

                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

In re:                                                §        Chapter 7
                                                      §
Le-Mar Holdings, Inc., et al.1,                       §        Case No. 17-50234-RLJ
                                                      §
          Debtors.                                    §        (Jointly Administered)


Kent Ries, as Chapter 7 Trustee of                    §
Le-Mar Holdings, Inc. and                             §
Edwards Mail Service, Inc.,                           §
      Plaintiff,                                      §
                                                      §        Adversary No. 20-05006-RLJ
v.                                                    §
                                                      §
Fast Advance Funding, LLC,                            §
      Defendant.                                      §

                   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

TO THE HONORABLE ROBERT L. JONES, U.S. BANKRUPTCY JUDGE:

          Plaintiff, Kent Ries, Chapter 7 Trustee, moves this Court for a Judgment by

Default against the Defendant, Fast Advance Funding, LLC, and would show:

          1.      Plaintiff filed this adversary proceeding against the Defendant seeking

relief pursuant to 11 U.S.C. §§ 502, 547, 548 and 550 Rules 3007 and 7001 of the

1
      The Debtors in these chapter 11 cases are: Le-Mar Holdings, Inc. (Case No. 17-50234-RLJ), Edwards Mail
      Service, Inc. (Case No. 17-50235-RLJ), and Taurean East, LLC (Case No. 17-50236-RLJ).
  Case 20-05006-rlj Doc 15 Filed 09/21/20       Entered 09/21/20 16:26:14   Page 2 of 3



Federal Rules of Bankruptcy Procedure.

       2.     Service was made by re-issued summons issued on July 9, 2020 on the

Defendant, in compliance with the Federal Rules of Bankruptcy Procedure Rule 7004.

       3.     No extension of time was sought by the Defendant.

       4.     Defendant has failed to file a responsive pleading or motion in response to

the Complaint.

       5.     A default was entered against the Defendant, Fast Advance Funding, LLC,

on September 11, 2020 (Doc. No. 13).

       6.     Plaintiff previously filed an affidavit in support of Plaintiff’s Motion for

Clerk’s Entry of Default (Doc. No. 11, 12) and said affidavit also contains facts

establishing grounds for the entry of a Final Default Judgment.

       7.     Wherefore, Plaintiff seeks a default judgment against the Defendant as a

result of the failure to respond.

       Dated: September 21, 2020

                                             Respectfully submitted,

                                             FARGASON, BOOTH, ST. CLAIR,
                                             RICHARDS & WILKINS, LLP
                                             4716 4th Street, Suite 200 (79416)
                                             P.O. Box 5950
                                             Lubbock, Texas 79408-5950
                                             Telephone: (806) 744-1100
                                             Facsimile: (806) 744-1170
                                             Email: rstclair@lbklawyers.com

                                             By: /s/ Robert W. St. Clair
                                                Robert W. St. Clair, P.C.
                                                Texas Bar No. 18985300

                                             Attorneys for Plaintiff Kent Ries,
                                              Chapter 7 Trustee
                                            2
 Case 20-05006-rlj Doc 15 Filed 09/21/20         Entered 09/21/20 16:26:14   Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of September, 2020, a true and correct copy of

the above and foregoing Motion was sent electronically or mailed via regular mail in the

United States mail, postage prepaid, to the parties listed below.


                                              /s/ Robert W. St. Clair
                                                 Robert W. St. Clair


Defendant at last known addresses:

Fast Advance Funding LLC
ATTN: Joseph (“Joe”) Cole, CFO
205 Arch Street, Floor 2
Philadelphia, Pennsylvania 19106

Fast Advance Funding LLC
c/o Lisa Marie McElhone, Executive Officer
107 Quayside Drive
Jupiter, Florida 33477

Fast Advance Funding LLC
20 N. 3rd Street
Philadelphia, Pennsylvania 19102

Fast Advance Funding LLC
141 N. 2nd Street
Philadelphia, Pennsylvania 19106




                                             3
